Broyles, C. J.
The evidence demanded the conviction of the defendant and the court did not err in overruling his motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

The accusation charged the carrying of a pistol concealed, and the carrying of a pistol without having obtained a license; and there was a general verdict of guilty. The sole witness was a police officer, who testified, that he came up behind the defendant and collared him when the defendant and others were stooping down in a circle at a street corner, playing craps, and the defendant said “ Oh, Lordy,” and ran his hand in his left coat-pocket; the witness told him to take his hands out of his pockets, and he withdrew his hands, “and in his'hand was a .38-caliber pistol,” which he threw away from him; when he took his hand out of his pocket ,the witness saw the pistol.
John R. Cooper, W. O. Cooper Jr., for plaintiff in error.
Will Gunn, solicitor, contra.